 In the Matter of INTERSTATE ENGINEERING CORPORATIONandDONALD1.SLOAN AND JOHN H. BORNIcluEIn the Matter Of INTERSTATE ENGINEERING CORPORATIONandGEORGEHAGUECases Nos. 21-C-3100 and 21-C-3101, respectively.Decided April26, 1949DECISIONANDORDEROn July 27, 1948, Trial Examiner John H. Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in certain unfair labor practices,' andrecommending that the complaint be dismissed in its entirety as setforth in the copy of the Intermediate Report attached hereto.There-after, the General Counsel filed exceptions to the Intermediate Re-port and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and brief filed by the General Counsel, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner except insofar as they areinconsistent with our findings, conclusions, and order, hereinafter setforth.1.We do not agree with the Trial Examiner that the Respondenthas not discriminated against Sloan and Bornicke within the meaningof Section 8 (a) (3) of the Act, as amended.The record reveals the following sequence of events :In May 1947, toward the end of a contract between the Respondentand the Intervenor, and also in June 1947, a period when no contractwas,in effect, Sloan and Bornicke were active in circulating a petition1 Section 8 (1) and 8 (3) of the National Labor Relations Act, which the Trial Examinerfound was not violated,are continued in Section 8 (a) (1) and 8(a) (3) of the Act, asamended, except that the proviso to- the former Section 8 (3) has been modified by theAct, as amended.However,thismodification,which substantially restricts the scopeand protection of the original proviso,is not applicable to this case.83 N. L.R. B., No.16:,.126 INTERSTATE ENGINEERING CORPORATION127for an independent union.When this petition had been signed by47 employees, it was presented to the Respondent, which, faced withrival claimants, filed an employer petition with the Board on June 6.On June 7, the Intervenor voted to strike and established a picketline around the plant.For several days thereafter, the Intervenormaintained the picket line and Sloan and 6 other employees crossedit.On June 16, a request to withdraw the independent petition,signed by Sloan, Bornicke, and Houchen, was presented to the Re-spondent, which then withdrew its representation petition.The Re-spondent then negotiated a new contract with the Intervenor, effectiveJune 30.This contract contained, as did the prior one, union-securityprovisions which are set out fully in the Intermediate Report.Thereafter, on July 16, shortly after the new contract had becomeeffective, the Intervenor requested in writing the discharge of Sloan,Bornicke, and Kennedy,2 pursuant to the terms of the second contract,because they were no longer in good standing with the Intervenor.The Respondent wrote to the Intervenor for the reasons for,the expul-sions, and was informed, by telephone, only that the expulsions wereregular under the Intervenor's constitution.Immediately thereafter,on July 17, the Respondent discharged these employees.At thesame time it sent a letter to the Board, detailed in the IntermediateReport, in which it questioned the legality of its action as to Sloanand Bornicke, since they had been actively involved in the circulationof the independent union petition.Shortly thereafter, the Intervenorinformed the Respondent, again by telephone, that Sloan had beenexpelled for crossing the picket line, and that Bornicke had beenousted for making derogatory remarks about one of its officers.The crucial issues in the discharge of these two employees, whichoccurred before the effective date of the amended Act are : (1)whether the activity of Sloan and Bornicke in connection with therival petition at the plant, toward the end of the first union-securitycontract between the Intervenor and the Respondent and during theinterval before the second union-shop contract, was the reason fortheir expulsion from the Intervenor, and (2) if so, whether the Re-spondent was chargeable with knowledge thereof when it compliedwith the Intervenor's request and discharged them pursuant to thesecond contract.Unlike the Trial Examiner, we are satisfied that both issues mustbe answered in the affirmative rather than in the negative.As to the first issue, the Intervenor asserts that Sloan was expelledbecause he crossed the picket line established by the Intervenor atthe Respondent's plant early in June 1947, and Bornicke because hehad made derogatory remarks about one of its officers. In support2Kennedy's discharge is not involved in this proceeding.Although a charge as to himwas filed, the General Counsel refused to issue a complaint thereon. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDof its contention as to Sloan, the Intervenor states that all seven ofthe employees who crossed the picket line were expelled, while thoseemployees who onlysignedthe petition suffered no punishment-'We do not view this reason as dispositive of the issue. In the firstplace, the cases of the other employees are not now before us andafford no basis for comparison 4Moreover, we find no legal groundfor concluding that this argument eliminatescirculationof the peti-tion as an operative factor in the Intervenor's action. Indeed, thatother reasons may have operated in the case of Sloan is suggestedby the fact that Bornicke was allegedly expelled for reasons uncon-nected with the crossing of the picket line.Nor do we find credible the Intervenor's allegation that it could notdiscover the ringleaders of the rival movement.Shortly before theevents herein, the Intervenor had been engaged in a factional fight,in'which Bornicke had led a dissident group.We are satisfied, and wefind, that such dissension alerted the Intervenor for signs of furtherrevolt.That the activities of Sloan and Bornicke in connection withthe petition were considerable is demonstrated by the fact that theyobtained the signatures of about 47 out of a total of 250 employees.In fact, the Intervenor concedes that it knew of the petition, while atthe same time denying that it could find out who was responsible forcirculating it.This denial must, however, be weighed against theIntervenor's admitted success in discovering that Bornicke had madederogatory statements about one of its officers, an activity which wascertainly of lesser moment to the Intervenor.This denial must alsobe weighed in the light of the fact that as a result of Sloan's andBornicke's activities, the Intervenor became involved in a Board rep-'resentation proceeding, and that it was only after the petition waswithdrawn by Sloan, Bornicke, and Houchen that the Intervenor againfound itself in a position to conclude a union-security contract withthe Respondent.Significantly, too, when the Respondent, upon re-ceipt of the Intervenor's request to discharge Sloan and Bornicke, in-'quired as to the reason for the expulsions, the Intervenor answeredmerely that the expulsions were regular under its constitution, andit was only some time later that the Intervenor furnished the Respond-ent with its reasons, refusing, however, at any time to put them inwriting.Unlike our dissenting colleagues, we perceive nothinga In this connection,the Trial Examiner points out that Houchen,"apparently one ofthe instigators of the petition,"was not expelled.The record does not support thefinding that Houchen was active in circulating the independent petitionThe recordestablishes,and we hereby find, only that Sloan,Bornicke,and he signed the request towithdrawthe petition.4 There is thus no warrant for the conclusion of our dissenting colleagues that theuncontroverted evidence at the hearing shows that the Intervenor expelled without dis-crimination all seven employees who crossed the picket line. INTERSTATE ENGINEERING CORPORATION129"novel" or "illogical" about inferring,as wedo, that the Intervenorknew of Bornicke's and Sloan's connection with circulation of thepetition.It is incredible to us that under the circumstances set forthabove, the Intervenor could have been unaware of the identity of theringleaders of the rival movement.And when we note that it wasaware of so minor a matter as Bornicke's defamatoryremarks, we areconfirmed in our conclusion that the Intervenor's bland confession ofignorance is completely contrary to the realities of industrial life.Under all these circumstances, including the smallsizeof the Re-spondent's plant, the considerable activity of Sloan and Bornicke, theimpact of such activity upon the Intervenor, as shown by the incur-sions upon its membership and the involvement in a Board representa-tion proceeding, we find, contrary to the Trial Examiner, that Sloan'sand Bornicke's dual unionism in circulating the rival petition came tothe attention of the Intervenor and was an operative factor in theirexpulsion from the Intervenor.Nor do we accept the Trial Examiner's further finding that theRespondent did not know the reasons for the Intervenor's expulsion ofSloan and Bornicke.We are persuaded, and we find, that the Re-spondent's letter to the Board, written on the very day when it dis-charged Sloan and Bornicke, adequately establishes such knowledge.Sufficient in this regard are Respondent's assertion therein that it knewof Sloan's and Bornicke's activity'in circulating the petition, and itscomment that "we are not at all certain that these discharges may notbe unfair labor practices."Moreover, even assuming, as did the TrialExaminer, that the letter is sufficient only to show that the Respondentwas suspicious of the Intervenor's motive, we do not find, as did theTrial Examiner, that the Respondent madea bona fide5 effort to deter-mine the true reasons for the expulsions.Thus, when Sloan andBornicke were discharged, the Respondent was merely told that theirexpulsion was regular under the Intervenor's constitution.Such ananswer was not at all responsive to the Respondent's query.Yet, theRespondent immediately discharged Sloan and Bornicke, telling themthat their only recourse was to the processes of the Board. Suchconduct convinces us that the Respondent did not pause to evaluateall relevant evidence, but was primarily concerned with avoidingtrouble with the IntervenorsWe therefore find, contrary to theTrial Examiner, that the Respondent is chargeable with knowledge ofthe Intervenor's true reason for expelling Sloan and Bornicke.BMatter of Colgate-Palmolive-Peet Company,70 N. L.R B. 1202 ;Matter of Diamond TMotor Company,64 N. L R B. 1225.We note inthis connectionthatunder the June 30,1947, contract,the Intervenorobligateditself, in a case such as this, to indemnify the Respondentfor anyloss whichthe Respondent might incur. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have found that Sloan and Bornicke were expelled by the Inter-venor because of dual union activity at an appropriate time, viz-toward the end of the first contract term and during the period whennocontract was in effect.We have found further that the Respondentwas aware of this.Under these circumstances, the June 30, 1947, con-tract affords no defense to this otherwise unlawful discrimination?We therefore find that, by discharging Donald I. Sloan and John H.Bornicke on July 17, 1947, the Respondent discriminated in regard totheir hire and tenure of employment, thereby discouraging member-ship in the Independent Employees Organization, and interferingwith, restraining, and coercing employees in the exercise of the rightsguaranteed in Section 7 of the Act.e2.We agree with the Trial Examiner that the discharge of GeorgeHague was not violative of the Act.However, we limit our agreement.to the finding that, under the circumstances, the Respondent neitherknew, nor had reason to suspect, that there was improper motivationin the Intervenor's request that Hague be discharged.-THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in con-nection with the operations of the Respondent described in Section Iof the Intermediate Report, have, a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.THE REMEDYHaving found that the Respondent has engaged in unfair labor prac-tices, we shall order it to cease and desist therefrom and take certainaffirmative action which we find necessary to effectuate the policies ofthe Act, as amended.We have found that the Respondent discriminated in regard tothe hire and tenure of employment of Donald I. Sloan and John H.Bornicke.In order to effectuate the purposes and policies of the Act,as amended, we shall order that the Respondent offer to Donald I. Sloanimmediate and full reinstatement to his former or a substantially equi-valent position,9 without prejudice to his seniority and other rights*Matter of Rutland Court Owners,Inc.,44 N.L. R. B. 587,46 N. L. R. B. 1040;Matterof Fajardo Development Company,76 N. L.R. B. 956;Cf.Colonic Fibre v. N. L. R. B.,163 F.(2d) 65(C. A. 2).8Unlike the Trial Examiner,we therefore find it unnecessary to pass upon other theoriesadvanced by the General Counsel as to why these discharges are violative of the Act.' In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position,"is intended to mean "former positionwherever possible,but if such position is no longer in existence,then to a substantiallyequivalent position."SeeMatter of The Chase National Bank of the City of New York,an Juan, Puerto Rico, Branch,65 N. L.R. B. 827. .-INTERSTATE ENGINEERING- CORPORATION131and privileges, and make him whole for any loss of pay he_ may havesuffered by reason of the discrimination by payment to him of a sumof money equal to the amount he normally would have earnedas wagesduring the period from the date of the discrimination against him tothe date of the offer of the reinstatement, less his net earnings 10 dur-ing such period. In accordance with our practice the period fromthe date of the Intermediate Report to the date of the Order herein willbe excluded in computing the amount of back pay to which Donald1. Sloan is entitled, since the Trial Examiner did not recommend rein-statement of Donald I. Sloan or an award of back pay to him. Specialcircumstances appear, however, in the case of John H. Bornicke.Therecord shows that he became ill some time after his discharge andthat he died before the instant hearing.As to him, it will be orderedthat the Respondent make whole his personal representative for anyloss of wages during the period from the date of his discharge to thedate when he became physically unable to work.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONS OF LAW1.District Lodge 720, International Association of Machinists, andIndependent Employees Organization, are labor organizations withinthe meaning of Section 2 (5) of the Act, as amended.2.By discriminating in regard to the hire and tenure of employmentof Donald I. Sloan and John H. Bornicke, and each of them, therebydiscouraging membership in Independent Employees Organization,the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (3) of the Act, as amended.8.By said conduct the Respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act, as amended, and has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act, as amended.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act, as amended.5.By discharging George Hague, the Respondent has not engagedin unfair labor practices.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Labor10 SeeMatter of Cro88ett Lumber Co.,8 N. L. R. B. 440, 491-8. 132DECISIONS', OF NATIONAL LABOR RELATIONS BOARDRelationsBoard hereby orders that the Respondent, Interstate Engi-neering Corporation, El Segundo, California, and itsofficers, agents,successors,and assigns, shall:1.Cease and desist from :- '(a)Discouraging membership in or activity on behalf of any ,labor organization of its employees, directed towards designation ofa bargaining representative at an appropriate time, by in any mannerdiscriminating in regard to the hire and tenure of employment, or thetermsor conditions of employment, of its employees;_(b) In any like or related manner interfering with, restraining orcoercing its employees in the exercise of the rights guaranteed bySection 7 of the Act.2.Take the following affirmative- action, which the Board finds willeffectuate the policies of the Act :(a)Offer Donald I. Sloan immediate and full reemployment in hisformer or a substantially equivalent position, without prejudice tohis seniority and other rights and privileges;(b)Make whole Donald I. Sloan and the personal representativeof John H. Bornicke, for any loss of pay Sloan and Bornicke respec-tively may have suffered by reason of the Respondent's discriminationagainst them by payment to each of them of a sum of money equalto an amount determined in the manner set forth in the section of thisDecision and Order entitled, "The Remedy";(c)Post immediately in conspicuous places at its offices in ElSegundo, California, copies of the notice attached hereto marked`¶'Appendix A." 11Copies of such notice, to be furnished by the Re-gional Director for the Twenty-first Region, shall, after being dulysigned by the Respondent's representative, be posted by the Respond-ent immediately upon receipt thereof, and be maintained by it' forat least sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that suchnotices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Twenty-first Region (LosAngeles, California) in writing, within ten (10) days from the date ofthis Order, what steps the Respondent has taken to comply herewith.AND IT ISFURTHER ORDEREDthat the complaint be, and it hereby is,dismissed, insofar as it alleges that the Respondent discriminatedin regard to the hire and tenure of employment of George Hague.!I'll,Iiitheevent that this Orderis enforced by a decreeof the UnitedStates Court ofAppeals, there'shall be inserted before the words. "A DECISION AND ORDER," the words"DECREE OFTHE UNITED STATES COURTOF APPEALS ENFORCING." ,'INTERSTATE ENGINEERING CORPORATION133MEMBERSREYNOLDS and GRAY, dissenting in part :We 'agree with the majority opinion that the- complaint should bedismissed as to Hague.However, we would alsodismissthe com-plaintas toSloan and Bornicke.Under theRutland Courttheory, relied upon by ourcolleagues infinding that the Respondent violated the Act, the evidence must first'establish that the Intervenor expelled Sloan and Bornicke from itsranks for dual unionism. In our opinion, the evidence in this casedoes not sustain that burden.The record discloses that at the time the Intervenor requested thedischarge of Sloan and Bornicke, it stated that the expulsions ofSloan and Bornicke were "regular" under the union constitution.When pressed by the Respondent for specification of thereasons forthe expulsions, the Intervenor asserted that Sloan was expelled forcrossing the picket line, and that Bornicke was expelled for makingdefamatory remarks about the Intervenor's officers.At the hearing,in testimony which was uncontradicted and otherwise unimpeached,the Intervenor reaffirmed the specific reasons it had asserted as thebases for the expulsions of Sloan and Bornicke.To dispel intimations that dual unionismwas an operative reasonin the expulsions, uncontroverted evidence at the hearing shows thatthe Intervenor expelled without trace of discriminationallseven ofitsmembers who, like Sloan, crossed the picket line.Our colleaguesperfunctorily discount this evidence because thecasesof all seven ofthose individuals are not now before the Board.Were we regularlyto ignore such evidence on that ground, we would be forced to aban-don that long line of cases wherein the Board has compared therelative treatment of union as against non-union employees (the latterrarely being before the Board), as a significant factor in determin-ing motive,12 and we would, in effect, be trying thesecasesin vacuoo: 3As additional proof that dual unionism did not influence the ex-pulsions of Sloan and Bornicke, the Intervenor's president, whileforthrightly admitting knowledge of the circulation of the petition,testified, again without contradiction or impeachment, that he did notat any time know who instigated the circulation of the petition.Wecannot subscribe to the novel but illogical theory employed by the12The disparate treatment of union members was evidence of discriminatory motive inthe following cases :Matter of Granite State Machine Company, Inc.,80 N. L. R B. 79;Matter of Morrison Turning Co., Inc,77 N. L. R. B. 670;Matter of Harold W. BakerCompany,71N. L. R. B 44, 59;Matter of Brown's Tie it Lumber Company,66 N L R B.637, 639;Matter of Montag Bros, Inc,51 N L. R B 366, andMatter of Ford MotorCompany,23 N. L.R. B. 342, 347.The impartial treatment of employees without regardto union affiliation has been considered as evidenceof thelack of discriminatory motive.Matter of The Northwest Glove Co.,Inc.,74 N.L. R. B. 1697,1701-2.78 Cf.Matter of Broum's Tie it Lumber Company,supra.844340-50-vol. 83-10 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority to discredit this testimony, namely, that since the Inter-venor was aware of Bornicke's defamatory remarks, however unre-lated they may have been to the circulation.of the petition, the In-tervenor must as a consequence be presumed to have knowledge ofBornicke's association with, and other incidents pertaining to, thecirculation of the petition.In view of the existence of the afore-mentioned affirmative evidencein support of the Intervenor's contention and in the absence of ascintilla of direct evidence to the contrary, we are of the opinionthat the preponderance of the evidence in this case does not sustaina finding that Sloan and Bornicke were expelled from the Intervenorfor dual union activities.We would therefore dismiss the complaintin its entirety.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in or activity on behalfof any labor organization of our employees, directed towardsdesignation of a bargaining representative at an appropriatetime, by in any manner discriminating in regard to their hireand tenure of employment, or terms or conditions of employment.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the rightsguaranteed to them by the National Labor Relations Act.WE wII.L offer to the employee named below immediate and fullreinstatement to his former or substantially equivalent position,without prejudice to any seniority or other rights and privilegespreviously enjoyed, and make him whole for any loss of paysuffered as a result of the discrimination.Donald I. SloanWE wILL also make whole the estate of John H. Bornicke for anylossof pay sufferedas a resultof the discrimination against him.INTERSTATE ENGINEERING CORPORATION,Employer.By ------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced or covered by any othermaterial. INTERSTATE ENGINEERING CORPORATION135INTERMEDIATE REPORTMr. Philip Licari,for the General Counsel.Guthrie, Darling & Shattuck,byMr. Milo V. Olson,of Los Angeles, Calif., forthe Respondent.Mr. E. R. WhiteandMr. Edward M. Skagen,of Los Angeles, Calif., for theIntervenor.STATEMENT OF THE CASEUpon charges duly filed by Donald I. Sloan, John H. Bornicke, and GeorgeHague, individuals, and in accordance with an order of the General Counsel oftheNational Labor Relations Board, herein called the General Counsel,'dated May 21, 1948, consolidating the two cases, the General Counsel, by theRegional Director for the Twenty-first Region (Los Angeles, California), issueda complaint dated May 21, 1948, against Interstate Engineering Corporation,herein called the Respondent, alleging that the Respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (1) and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act, and Section 8 (a) (1) and (3)and Section 2 (6) and (7) of the Act, as amended by the Labor ManagementRelations Act, 1947, Public Law 101, 80th Congress 1st Sess., Chapter 120, hereincalled the amended Act.Copies of the order consolidating the cases, the com-plaint, the charges, and notice of hearing were duly served upon the Respondentand the individual complainants.2With respect to the unfair labor practices, the complaint alleged in substancethat the Respondent : (1) on or about July 17, 1947, discharged Donald I. Sloanand John H. Bornicke and failed and refused to reinstate them for the reasonthat they engaged in concerted activities with other employees for the purposeof collective bargaining and other mutual aid and protection; and (2) on orabout August 7, 1947, discharged George Hague and failed and refused to rein-state him for the reason of his non-membership in a labor organization. Thecomplaint further alleged that by the foregoing conduct the Respondent interferedwith, restrained, and coerced its employees in the exercise of the rights guaran-teed in Section 7 of the Act and the same Section of the amended Act.On or about June 1, 1948, the Respondent filed an answer wherein it did notdeny the jurisdictional allegations of the complaint but denied the commissionof any unfair labor practices.Pursuant to notice, a hearing was held at Los Angeles, California, on June16 and 17, 1948, before the undersigned Trial Examiner, duly designated bythe Chief Trial Examiner.At the start of the hearing, District Lodge 720,International Association of Machinists, and the Research Department, Inter-national Association of Machinists, herein collectively called the Intervenor,moved to intervene in the proceeding. The motion was granted over the objectionof the General Counsel.The General Counsel and the Respondent were repre-sented by counsel and the Intervenor by its representatives.All parties par-ticipated in the hearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on the issues.Atthe close of the General Counsel's case the Respondent moved to dismiss the'This designation also will be used to refer to the attorney who represented the Gen-eral Counsel at the hearing.The National Labor Relations Board will be referred toherein as the Board.2 The evidence discloses that Bornicke died at some undisclosed time prior to the dateof the hearing herein. 136DECISIONS-'OF NATIONALLABOR RELATIONS BOARDcomplaint for lack of proof.Ruling on the motion was reserved. At the close ofthe whole case, the Respondent renewed its motion to dismiss and the Inter-venor also moved .to dismiss the complaint for lack of proof. 'Ruling on themotions was reserved.The motions to dismiss are disposed of as hereinafterindicated.The General Counsel, the Respondent, and the Intervenor presentedwere affored an opportunity to file briefs or proposed findings of fact and con-clusions of law, or both.None of the parties has filed a brief.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a California corporation, having its principal office and placeof business in El Segundo, County of Los Angeles, California, where it is engagedin the manufacture, sale, and distribution of vacuum cleaners, electric watercoolers, water softeners, and precision instruments.During 1947, the Respondent purchased materials valued at approximately$500,000, of which 50 percent was shipped from points outside the State ofCalifornia.During the same pe .iod, the Respondent sold products valued atapproximately $1,000,000, of which 50 percent was shipped to customers locatedoutside the State of California.The undersigned finds that the Respondent is engaged in commerce withinthe meaning of the Act and the amended Act.II.THE LABOR ORGANIZATION INVOLVED.District Lodge 720, International Association of Machinists, is a labor organi-zation which admits to membership employees of the Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The backgroundOn April 30, 1946, the Respondent and the Intervenor entered into a col-lective bargaining contract for the term of 1 year.The contract contained amaintenance of membership clause and, as a condition of employment, requiredthat new employees hired within the bargaining unit become members of theIntervenor within 30 days after the date of employment.The Respondent and the Intervenor were unable to negotiate a new contractbefore April 30, 1947, the expiration date of the 1946 contract, but it was agreedto extend the contract until May 31, 1947. The contract expired on that date, asit was not extended further and the parties were still unable to agree upon a newcontract.About the middle of May, Donald 1. Sloan and John H. Bornicke startedto circulate a petition among the employees in the plant. The petition requestedthe Respondent to recognize the employees who signed it as bargaining agent, andcontained about 47 signatures when presented to the Respondent by Sloan onJune 4.On about June 6 the Respondent filed with the Board a petition forcertification, naming the Intervenor and "Independent Employees organization"as the labor organizations claiming to represent a,majority of employees in the,unit.was taken.The members present voted not to strike, and the meeting wasadjourned until the following morning. On June 7 at about 9 a: m. the Respondent INTERSTATE ENGINEERING CORPORATION '137made an announcement over its loud-speaker system to the effect thatall unionofficers would be given passes to attend a meeting of the Intervenor scheduledfor 10 a. in., but that any other employees who left the plant would be subjectto immediate termination.After this announcement approximately 79 employees-walked out of the plant. Starting at about 11 a. in. on that same day theIntervenor established a picket line at the Respondent's plant. It appears thatthe Respondent thereafter attempted to operate the plant with employees whowere not in favor of the strike'By written notice, dated June 16, 1947, and signed by employees Sloan, Bornicke,.and H. R. Houchen, the Respondent was requested to "withdraw" the petitionheretofore mentioned.Subsequently the Respondent notified the Board to this.effect.The Respondent and the Intervenor finally negotiated a new collectivebargain-ing contract, dated June 30, 1947.This contract contains in part the following :All employees covered by this Agreement, who aremembers ingoodstandingof the Union as of the effective date of this Agreement and employees whomay subsequently become members of the Union, must continueas membersin good standing in the Union for the duration of this Agreement as a condi-tion of continued employment.New employees hired within the bargaining unit shall within thirty (30)days after date of hire become and remain members of the Union in goodstanding as a condition of continued employment.The preceding paragraph shall apply to present employees, not in thebargaining unit, who may subsequently be transferred to departments and/orclassifications within the bargaining unit.It is mutually agreed that employees within the bargaining unit, whoare not members of the Union (excluding new hires with less than thirty (30)days service), and employees within the bargaining unit in the armed forcesof the United States who are entitled to reemployment under the provisionsof Section 11 shall not as a condition of employment be required to becomemembers of the Union.B.The discharges of Sloan, Bornicke, and HagueThe Intervenor sent the following letter, dated July 16, 1947, to the Re-spondent:'The following employes of the Interstate Engineering Corporation, DonaldI.Sloan, John H. Bornicke, Harry R. Kennedy, who were members of thisorganization in good standing on the effective date of our current Agreementhave subsequent to that date lost their membership in good standing andare now no longer members of the International Association of Machinists.It is requested that company comply with the provisions of Section 8-(Union Membership) of our current Agreement and immediately terminatethe above mentioned employes.' On Monday,June 9, about seven employees,including Sloan,entered the plant throughthe picket line.'Sloan testified that at some time before his discharge he received a registered letterfrom the Intervenor,notifying him that he was to be tried for "violation of the Constitu-tion"; that also by registered letter he requested of the Intervenor information concerningthe charges against him;and that the Intervenor ignored his request.Witnesses for theIntervenor testified without contradiction to the effect that Sloan and Kennedy were triedand expelled from membership for crossing a picket line while an authorized strike was inprogress;and that Bornicke was tried and expelled for "making false and malicious state-ments" against officers of the Intervenor. 138DECISIONS.OF NATIONALLABOR,RELATIONS BOARDIn compliancewith the aboverequestof the Intervenor,the Respondent dis-chargedboth Sloan and Bornicke on July 17. Also on July 17, the Respondentsentthe following letter to the Board :Under date of July 16, we received a request from AeronauticalIndustrialDistrict Lodge No. 720 thatMessrs.John Bornicke, Donald Sloanand H. R.Kennedy, three employees of this Corporation, be discharged under the pro-visions of Section 8 of the agreement between the Company and the Union,copy of which is attached hereto.Under date of July 16, we addressed letter to the Union, requesting theyinform us as to the reason for the request for discharge of these men, copyof which was sent to you ; aside from telephonic advice as to the purportedreasonsfor the request for discharge which the Union stated was in ac-cordance with the constitution of the I. A. M., we have been unable to obtainwritten statement from the Unionin answerto our letter.We are complying with the request of the Union and discharging the threeemployees above mentioned, but frankly, we are not at all certain that in atleast two cases these discharges may not be unfair labor practices on thepart of the Company under the provisions of Section 7 of the National LaborRelations Act.This statement is made foi the reason that in the case ofMessrs.Bornicke and Sloan, these two ' employees were the ringleaders inthe circulation of a petition for representation by an independent unit atour plant, which petition was filed with your Board and subsequently with-drawn at the request of the employees responsible for the circulation.We have suggested to the employees that they present their case to yourBoard for a final determination as to whether or not the discharge, whilelegal under the provisions of our agreement with the Union, is legal underthe provisions of the National Labor Relations Act.At about this sane time or shortly thereafter, E. Roy Blow,businessrepresenta-tive of the Intervenor, notified the Respondent during a telephone conversationthat Sloan and Kennedy were expelledfrommembership by the Intervenor forcrossing the picket line and that Bornicke was expelled for making derogatorystatementsconcerning officers of the Intervenor.Blow refusedRespondent'srequest to confirm this information in writing.Shortly after his discharge, Sloan returned to Respondent's plant and appliedfor reemployment.The Respondent refused to reemploy him, stating that itdid not want any further trouble with the Intervenor.Haguewas employed by the Respondent on June 2, 1947. He worked at theplantand crossed the-picket line while the strike commencing on June 7 wasin progress.Hague applied for membership with the Intervenor but his applica-tion was rejected for the reason that he had crossed the picket line and worked.in the plant during the strike.On August 6, 1947, the Intervenor sent the Respon-.dentthe following letter :Mr. George H. Hague has failed to comply with the provisions of thesecond paragraph of Section 8 of our current Agreement. It is thereforerequested that Company comply with the provisions of Section8 and im-mediate terminate Mr. Hague.In compliancewith the Intervenor's request, the Respondent discharged Hague.on August 7, 1947.About 10 days after his discharge,Hagueapplied to theRespondent for reemployment, but was refused.which statedin part asfollows :'' ' - INTERSTATE ENGINEERING CORPORATION139On July 16th, 1947 we received a letter from the Union, copy of which isattached, requesting us to terminate Messrs. Sloan, Bornicke and Kennedy.On receipt of this request we addressed a letter to the Union, copy attached,in which we made inquiry as to the reason for their request. On receiptof our letter Mr. E. Roy Blow, Business Representative Lodge 720 phonedMr. Lay, Vice President of our Company, and informed him that Messrs.Sloan and Kennedy had been expelled from the Union for crossing the picketline during the strike at our plant and Mr. Bornicke had been expelledfor making statements derogatory to the Union officers.Mr. Blow refusedto confirm his telephonic advice in writing.To comply with the provisionsof Section 8 of the attached agreement with the Union we terminated thethree employees on July 17th, and on the Same day wrote to Mr. LeBaronand advised him of the action taken and questioned its legality.Our letter to Mr. LeBaron was written because (1) the employees hadinformed us that they had been tried and expelled from the Union withouthaving been advised as to the nature of the charges which had been broughtagainst them, and (2) because Messrs. Sloan and Bornicke were instru-mental in circulating a petition which was presented to the Company onJune 4th, which petition was the basis for our request to your Board forassistance in determining the bargaining agent for our employees.Thepetition was subsequently withdrawn (June 16th) by Messrs. Sloan, Bornickeand others who had been responsible for its circulation.For your furtherinformation the agreement with the Union in effect last year was to haveexpired April 30, 1947, but by mutual agreement was extended to May 31,1947, when it terminated.From this latter date until June 30th no agree-ment existed.Mr. Kennedy had no connection with the circulation of thepetition and his name does not appear as one of the signers.He did crossthe picket line once.On August 6, 1947, we received a letter from the Union, copy attached, inwhich we were requested to terminate Mr. Hague for failure to comply withthe provisions of Section 8 of the agreement. For your information Mr.Hague was employed on June 2, 1947 and terminated August 7, 1947.ConclusionsThe General Counsel contends that Sloan and Bornicke were in fact expelledfrom membership by the Intervenor because they were the instigators of thepetition for recognition of a rival labor organization, and that the Respondenthad knowledge of that fact, actual or constructive, as evidenced by its communi-cations to the Board.The General Counsel argues in this connection that underthe theory of theRutland Courtcase and other decisions of the Board,' the dis-charges were discriminatory and were not protected by the proviso to Section8 (3) of the Act.From these decisions of the Board it is clear that the dischargesin the instant case would constitute unfair labor practices if the employeesin question had been expelled by the Intervenor because of dual unionism andthe Respondent had knowledge of that fact, since the undisputed evidence showsthat the rival activity not only was timely in relation to the expiration date ofthe 1946 contract, but also actually occurred before the execution of the newagreement under which they were denied employment. This contention, how-ever, is rejected.Assuming that the activities of Sloan and Bornicke in connec-6Matter of Rutland Court Owners, Inc.,44 N. L. R. B. 587,46 N. L.R. B. 1040;Matterof Colgate-Palmolive-Peet Company,70 N. L.R. B. 1202;Matter of Public Service Corpora-tionof New Jersey,etat., 77 N.L. R. B. 153. 140DECISIONSOF NATIONALLABOR RELATIONS BOARDtion with the petition motivated the Intervenor in the expulsions, neverthelessin the undersigned's opinion the.General Counsel failed to prove that the Re-spondent had knowledge of such alleged fact.Admittedly, the Respondent en-tertained suspicions of the Intervenor's motives, as shown by the above com-munications to the Board ; but under all the .circumstances, in the undersigned'sopinion, this is not enough to hold that the Respondent had constructive knowl-edge.As for any duty incumbent upon the Respondent in viewof its suspicions,it appears that the Respondent made a bona fide effort to determine whether ornot the Intervenor was acting in reprisal against Sloan and Bornicke.More-over, the evidence affirmatively shows that Sloan was expelled by the Intervenorfor crossing the picket line and that Bornicke was expelled for his alleged deroga-tory statements.There is no direct evidence in the case that the Intervenor atany time was aware that Sloan and Bornicke were connected with the petition.In this respect it is noteworthy that the Intervenor did not request the dischargeof Houchen, apparently one of the instigators of the petition, but did requestthe discharge of Kennedy, who did not sign the petition but did cross the picketlineduring the strike.The General Counsel further contends that the crossing of the picket line bySloan and the statements of Bornicke were rival union activities engaged in atan 'appropriate time and were therefore protected.This contention is alsorejected.There is no conclusive showing that the Respondent Chad knowledgethat by such acts Sloan and Bornicke were campaigning against the Intervenor.Especially is this so in the case of Bornicke, since it does not appear that theRespondent at any time learned the nature of his alleged statements or whenthey were made. The crossing of a picket line might possiblybe construed as arival union activity, but in the undersigned's opinion this theory relies undulyupon conjecture.There is no question as to the validity of the form of union-shop provisionin the contract, set forth above, but the General Counsel claims that its appli-cationwas illegal in that it was applied retroactively. If the union-shopprovision had been applied retroactively so as to penalize employees for cam-paigning against the contracting organization and on behalf of a rival beforeexecution of the agreement, the General Counsel's contention unquestionablywould be the law .6 However, the undersigned does not believe,as indicatedabove, that under the circumstances of this case the facts warranta finding ofrival union activity in the crossing of the picket line.In the case of Hague, the undisputed facts show that he was employed onJune 2,1947; that his application for membership was denied by the Intervenor ;that he was not a member of the Intervenor at any time from June 2 throughAugust 7, the date of his discharge ; and that he was discharged by theRespondent at the request of the Intervenor in accordance with the provisions ofthe contract.Hague's caseis almost identical to Sloan's,sincethey both failedto becomeor remain members in goodstanding of the Intervenor by reasonof their crossing the picket line.However, Hague'scaseisweaker.Consider-ing the date of his employment, the Respondent had no reason to suspect thatthe request to dischargewas inany way connected with dual union or anti-Intervenor activity.Sol far asthe Respondent knew, the only reason for therequest was the fact that he had failed to becomea memberof Intervenor withinthe time specified in the contract.Sincethe contractbecameeffective on JuneeWallace Corporation y. N. L.R. B.,.323 U. S. 248;Colonie Fibre Company v. N. L. R. B.,163 F. (2d) 65(C. A.2) ; Matter of Fajardo Development Company,76 N. L.R. B. 956. INTERSTATE ENGINEERING CORPORATION14130,Hague had less than 30 days of service and therefore under the terms ofthe contract was required to become a member as a condition of employment °Accordingly, it is found that the Respondent did not commit unfair laborpractices by discharging Sloan, Bornicke, and Hague.CONcLusIONs OF LAW1.The Respondent is engaged in commerce within the meaning of Section2 (6) and (7) of the Act and the same Section of the amended Act.2.By discharging Donald I. Sloan, John H. Bornicke, and George Hague, theRespondent has not engaged in unfair labor practices.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that the complaint against the Respondent, Interstate EngineeringCorporation, be dismissed in its entirety.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may,within twenty (20) days from the date of service of the order transferringthe case to the Board, pursuant to Section 203.45 of said Rules and Regulations,filewith the Board, Rochambeau Building, Washington 25, D. C., an originaland six copies of a statement in writing setting forth such exceptions to theIntermediate Report or to any other part of the record or proceeding (includingrulings upon all motions or objections) as he relies upon, together with theoriginal and six copies of a brief in support thereof ; and any party may, withinthe same period, file an original and six copies of a brief in support of the Inter-mediate Report. Immediately upon the filing of such statement of exceptionsand/or briefs, the party filing the same shall serve a copy thereof upon each ofthe other parties.Proof of service on the other parties of all papers filed withthe Board shall be promptly made as required by Section 203.85.As furtherprovided in said Section 203.46, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of service of the order transferring thecase to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusionsand order, and all objections and exceptions thereto shall be deemed waivedfor all purposes.JOHN H. EAnIE,Trial Examiner.Dated July27, 1948.* Althoughthe issue is not present in the case,it should be noted that the contract wasnegotiatedalmost 2months beforethe effective date of the Amended Act.